UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7194


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WINDSOR WARNER KESSLER, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marvin J. Garbis, Senior District Judge. (1:11-cr-00434-MJG-1; 1:14-cv-01894-MJG)


Submitted: April 28, 2017                                         Decided: May 30, 2017


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam opinion.


Windsor Warner Kessler, III, Appellant Pro Se. Rod J. Rosenstein, United States
Attorney, Aaron Simcha Jon Zelinsky, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Windsor Warner Kessler, III appeals the district court’s orders denying his 28

U.S.C. § 2255 (2012) motion, his motion to reconsider, and his motion for a certificate of

appealability. By order, we granted a partial certificate of appealability and ordered

supplemental briefing on the issue of whether the district court abused its discretion in

declining to conduct an evidentiary hearing on Kessler’s claim that he was entitled to

equitable tolling of the habeas limitations period.         We have reviewed the record,

including the parties’ informal briefs following the issuance of the certificate of

appealability, and find no reversible error. Accordingly, as to the claim on which we

granted a certificate of appealability, we affirm for the reasons stated by the district court.

United States v. Kessler, Nos. 1:11-cr-00434-MJG-1; 1:14-cv-01894-MJG (D. Md.

July 22, 2016; Aug. 5 & 24, 2016). We dismiss the claims on which we previously

denied a certificate of appealability, deny Kessler’s motion for appointment of counsel

and dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      AFFIRMED IN PART;
                                                                      DISMISSED IN PART




                                              2